NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



MICHAEL JOHN PHILLIPS,             )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-4445
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Howard L. Dimmig, II, Public Defender,
and Kimberly Nolen Hopkins, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, LUCAS, and SALARIO, JJ., Concur.